DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the term “the handle” lacks prior antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) (a) (2) as being anticipated  by Kim et al (US 20060108344 A1).
Regarding claim 1, Kim discloses a hair styling apparatus (Abstract) comprising: a first member (110) and a second member (120) extending along a central longitudinal axis (Fig. 1), the first member (110) and the second member (120) being configured for relative movement between an open position for receiving hair therebetween (Abstract) and an approximated position (Fig. 1), the first member (110) and second member (120) each including an inner plate segment (Fig. 2, surfaces of 111, 122) and an outer shell segment (Fig. 2, curved surfaces of 110 and 120), wherein the first member (110) and the second member (120) are each configured to impart a straightening effect on hair when clamped with the inner plate segment (Para. 0011), a heating assembly connected via the inner plate segment to the first member and the second member ( Para.0062 “heater plate 111 and 112 mounted to the sides) ; and at least one ion emitter for generating ions upon activation of the hair styling apparatus ( Fig. 2, 135 and Para. 0081).  
Regarding claim 2, Kim discloses the claimed invention of claim 1. Kim further discloses the first member (110) and the second member(120) are connected to a handle (Fig. 1, 119), wherein the at least one ion emitter (135) is in a housing that is connected to the handle (Fig. 2).  
Regarding claim 3, Kim discloses the claimed invention of claim 2. Kim further discloses the housing has an air inlet (Para. 0079, air inlets 132 a) and an air outlet (Para. 0079 “air outlet 136b).  
Regarding claim 4. Kim discloses the claimed invention of claim 3. Kim further discloses the housing has an airflow generator (Fan 134) that draws air into the air inlet and expels air through the air outlet (Para. 0079).  
Regarding claim 5, Kim discloses the claimed invention of claim 4. Kim further discloses the airflow generator is a fan (134) in the housing (Para. 0079). 

Claims 1, 7-8 and 10-12 are rejected under 35 U.S.C. 102 (a)(1) (a) (2) as being anticipated  by Saida et al (US 20050172979 A1).
Regarding claim 1, Saida discloses a hair styling apparatus (Abstract ) comprising: a first member (Fig.11-13, 21) and a second member (Fig.11-13, 22) extending along a central longitudinal axis (Fig. 11-13), the first member (21) and the second member (22) being configured for relative movement between an open position ( Fig. 12) for receiving hair therebetween and an approximated position (Fig. 11), the first member (21) and second member (22) each including an inner plate segment (Fig. 12, 25) and an outer shell segment (Fig. 11, outer housing around inner plates 25), wherein the first member (21) and the second member (22) are each configured to impart a straightening effect on hair when clamped with the inner plate segment (Para. 0031), a heating assembly (heater 40A) connected via the inner plate segment to the first member and the second member (Para. 0031) ; and at least one ion emitter for generating ions upon activation of the hair styling apparatus (Para. 0034, 60A). 
Regarding claim 7, Saida discloses the claimed invention of claim 1. Saida further discloses the ion emitter is a first ion emitter and further comprising a second ion emitter (Para. 0034 and Fig. 13, upper 60A and lower 60A).  
Regarding claim 8, Saida discloses the claimed invention of claim 7. Saida further discloses the first ion emitter (60A) is in a first housing that is connected to the handle (Fig. 13) and the second ion emitter (60A) is in a second housing that is connected to the handle (Fig. 13), and wherein each of the first housing and the second housing has an air inlet ( 82) and an air outlet (82) (Fig. 13 and Para. 0027 “Although not shown in the figures, the negative ion generator 60 may be configured to incorporate a fan which gives an additional force for emitting the negative ions out through the ion port”). 
Regarding claim 10, Saida discloses the claimed invention of claim 8. Saida further discloses a first airflow generator (Fig. 13, upper 60A) that draws air into the air inlet and expels air through the air outlet of the first housing and a second airflow generator (Fig. 13, lower 60A) that draws air into the air inlet and expels air through the air outlet of the second housing (Para. 0027, ““Although not shown in the figures, the negative ion generator 60 may be configured to incorporate a fan which gives an additional force for emitting the negative ions out through the ion port”. The use if fan is taught in the upper 60A and the lower 60A of Fig. 13).  
Regarding claim 11, Saida discloses the claimed invention of claim 1. Saida further discloses the first member (21) and the second member (22) are in the approximated position when in a curling configuration (Fig. 11 and 13) and further comprising a clamp segment (tongue 34 of the clamp 30A) connected to the first member (21) (Fig. 11) configured for relative movement between a spaced apart position for receiving hair between the clamp segment and the first member and a closed position (Para 0024).  
Regarding claim 12, Saida discloses the claimed invention of claim 11. Saida further discloses the clamp segment (tongue 34 of the clamp 30A) is configured to be in the closed position while the first and second members are movable between the open position and the approximated position in a straightening configuration (Fig. 11-12 and para 0031. The clamp is capable to be positioned in a closed position while the first and second members are moved between open and close position).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20060108344 A1) in view of Leung (US 20170196333 A1).
Regarding claim 6, Kim discloses the claimed invention of claim 1. Kim does not disclose the ion emitter has a positive ion emitter and a negative ion emitter.
Leung teaches a hair styling apparatus with the ion emitter has a positive ion emitter and a negative ion emitter (para. 0009) so that the hair styling apparatus with the ion generator will impart a curling effect to a length of hair exhibiting a sleek smooth appearance while also conditioning the hair and minimizing hair related damage (Para. 0011), and to provide the user with ion emitters of different polarity to meet the user’s preference and needs.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim’s hair styling device with both positive and negative ion emitters as taught by Leung so that the hair styling apparatus with the ion generator will impart a curling effect to a length of hair exhibiting a sleek smooth appearance while also conditioning the hair and minimizing hair related damage, and to provide the user with ion emitters of different polarity to meet the user’s preference and needs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saida et al (US 20050172979 A1) in view of Leung (US 20170196333 A1).
Regarding claim 9,  Saida discloses the claimed invention of claim 8. Saida further discloses an airflow generator that draws air into the air inlet and expels air through the air outlet generating an airflow (Para. 0027). Saida does not explicitly disclose positive and negative ions out of the housing.
Leung teaches a hair styling apparatus with the ion emitter has a positive ion emitter and a negative ion emitter (para. 0009) so that the hair styling apparatus with the ion generator will impart a curling effect to a length of hair exhibiting a sleek smooth appearance while also conditioning the hair and minimizing hair related damage (Para. 0011), and to provide the user with ion emitters of different polarity to meet the user’s preference and needs.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Saida’s hair styling device with both positive and negative ion emitters as taught by Leung so that the hair styling apparatus with the ion generator will impart a curling effect to a length of hair exhibiting a sleek smooth appearance while also conditioning the hair and minimizing hair related damage, and to provide the user with ion emitters of different polarity to meet the user’s preference and needs.

 Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saida et al (US 20050172979 A1) in view of  Fung (US20060076032 A1).
Regarding claim 13, Saida discloses the claimed invention of claim 11. Saida further discloses the clamp segment is connected to a lever (Fig. 3, lever 36) that selectively moves the clamp segment between the spaced apart position and the closed position (Fig. 10-12). Saida does not disclose the lever has a button that is movable between a 11001 3202USU/4661/1505/u/US straightening position for the straightening configuration and a curling iron position for the curling configuration.
Fung teaches a similar hair styling device with a clamp member (16) on a first member of a hair straighter device (Fig. 3B), and a lever that has button that is movable between a 11001 3202USU/4661/1505/u/US straightening position for the straightening configuration and a curling iron position for the curling configuration (See annotated Fig. 2A-2C below) so that a user could engage the spoon lock 32 with the barrel connector 34 by pushing the thumb rest 18 forward with his or her thumb. By then depressing the thumb rest 18, the spoon lock 32 would engage the barrel connector 34, which is connected to the upper barrel end 38. As such, the barrel connector 34 and the upper barrel end 38 would pivot about the hinge 36. This would cause the upper barrel 20 to open, rather than just the spoon 16. A user could then place hair between the plates 40 of the upper barrel 20 and lower barrel 22 to grasp hair for straightening (Para. 0031).

 
    PNG
    media_image1.png
    808
    762
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Saida’s hair styling device with Fung’s lever with its button as taught by Fung so that a user could engage the spoon lock 32 with the barrel connector 34 by pushing the thumb rest 18 forward with his or her thumb. By then depressing the thumb rest 18, the spoon lock 32 would engage the barrel connector 34, which is connected to the upper barrel end 38. As such, the barrel connector 34 and the upper barrel end 38 would pivot about the hinge 36. This would cause the upper barrel 20 to open, rather than just the spoon 16. A user could then place hair between the plates 40 of the upper barrel 20 and lower barrel 22 to grasp hair for straightening. 
Regarding claim 14, Saida and Fung disclose the claimed invention of claim 13.Fung further teaches when the button is in the curling iron position, the button disconnects the lever from the first member so that only the clamp segment moves with the lever and, when the button is in the straightener position, the button connects the first member to the lever so that the first member moves with the lever (Fig.2A-4B, In the curling position, only the clamp is shown moving with the lever. Para 0017, in the straighter position, the button is shown to connect with first member with the lever). 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20060108344 A1) in view of Mu Yung Yang (CN203575843U).
Regarding claim 15, Kim discloses the claimed invention of claim 2. Kim does not disclose the first member, the second member and the handle are configured for relative movement between an extended position and a folded position.
Yang teaches a hair styling device with the first member, the second member and the handle are configured for relative movement between an extended position and a folded position ( See annotated Fig. 1-2 below) using a hinged connection to optimize the packaging size of the device, and provide smaller storage space of the device during travel. 

    PNG
    media_image2.png
    800
    714
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kim’s hair styling device with hinged connection and folded position as taught by Yang to optimize the packaging size of the device, and provide smaller storage space of the device during travel. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772